Citation Nr: 1047972	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for acid reflux disease.

2.  Entitlement to service connection for restless leg syndrome, 
to include as secondary to service-connected obstructive sleep 
apnea.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 
1998.
   
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which denied the Veteran's claims.

In March 2010, the Veteran presented sworn testimony at a Travel 
Board hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For the reasons set forth below, the Board has determined that 
additional evidentiary development is required.

SSA records

A review of the record suggests that the Veteran applied for and 
currently receives Social Security Administration (SSA) 
disability benefits.  See a VA treatment record dated in April 
2009.  A copy of the Veteran's SSA disability determination and 
the medical records associated with that claim should be obtained 
for an adequate determination of the issues on appeal.  SSA 
decisions are not controlling for VA purposes, but they are 
pertinent to the adjudication of a claim for VA benefits and VA 
has a duty to assist in gathering such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability 
benefits have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 
(2002) (stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  Therefore, the Board finds that 
additional development is required prior to appellate review.

VA examination

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence 
of record documents diagnoses of restless leg syndrome and acid 
reflux disease.  See, e.g., VA treatment records dated in 
November 2003 and December 2008.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records are absent any 
complaints of or treatment for restless leg syndrome.  With 
respect to the Veteran's acid reflux disease, the Veteran was 
treated for and diagnosed with mild gastroenteritis in December 
1980.  Additionally, he complained of frequent indigestion in a 
February 1981 Report of Medical History.  Further, he was 
diagnosed with viral gastroenteritis in March 1996.

With respect to element (3), medical nexus, the medical evidence 
currently associated with the Veteran's VA claims folder is 
absent an opinion as to a possible causal relationship between 
the Veteran's acid reflux disease and his restless leg syndrome 
and his military service.  Moreover, the medical evidence is 
absent an opinion as to a possible causal relationship between 
the Veteran's restless leg syndrome and his service-connected 
obstructive sleep apnea.  In light of the foregoing, the Board is 
of the opinion that a clarifying VA examination would be 
probative in ascertaining whether the Veteran's acid reflux 
disease is related to his military service, and whether the 
Veteran's restless leg syndrome is related to either military 
service or the service-connected obstructive sleep apnea.  See 
Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (holding a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim).
      
Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his restless leg syndrome and 
acid reflux disease claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources. All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
benefit claim, as well as, all associated 
medical records.

3.  The RO should then arrange for a 
physician to examine the Veteran and 
review the Veteran's VA claims folder.  
The examiner must provide an opinion, with 
supporting rationale, as to the following:

a.  whether it is at least as likely 
as not (50 percent or greater) that 
the Veteran's acid reflux disease is 
etiologically related to his active 
military service, to include in-
service complaints of and treatment 
for indigestion and gastroenteritis;

b.  whether it is at least as likely 
as not (50 percent or greater) that 
the Veteran's restless leg syndrome is 
etiologically related to his active 
military service;

c.  whether it is at least as likely 
as not (50 percent or greater) that 
the Veteran's restless leg syndrome 
was caused or aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by his 
service-connected obstructive sleep 
apnea.  If the examiner finds that the 
restless leg syndrome is aggravated by 
the service-connected obstructive 
sleep apnea, then he/she should 
quantify the degree of aggravation.

The examiner should indicate in his/her 
report that the claims file was reviewed.  
Any and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.
   
4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


